Citation Nr: 1702712	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to increases in the ratings (currently 10 percent prior to June 1, 2010; 100 percent from June 1, 2010 to July 31, 2011; and 30 percent thereafter) for right knee disabilities.

2.  Entitlement to increases in the ratings (currently 40 percent prior to March 8, 2011; 100 percent from March 8, 2011 to April 30, 2012; and 40 percent thereafter) for left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The appellant was scheduled for a videoconference Board hearing in January 2017.  In correspondence dated in January 2017, the Veteran and her representative informed VA that the Veteran desired to withdraw her appeal (including the request to testify at a Board hearing).  Accordingly, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

On January 18, 2017, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran for withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was scheduled for a Board hearing to take place on January 18, 2017.  On that date, she submitted a statement indicating that she now requested to withdraw her appeal for increased ratings for disabilities of both knees.  The Board considers her statement to be a knowing request for withdrawal of her appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


